Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 3rd, 2022 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
With respect to the Mok prior art reference, the applicant states that the combined Schubert and Mok references fail to teach the limitations of Claims 1, 5, or 13.  Applicant states that “Mok fails to teach or suggest making decisions for joining based on "identifying the area that optimizes for efficiency" as recited by amended claim 1. Schubert and Janzen fail to remedy the deficiencies of Mok.”, and that for this reason the rejection is incorrect.  This argument is moot as it is not based on the claims as submitted for examination 8/23/2019, but on the amended claims submitted after the non-final rejection was mailed in which the claims were amended to add “identifying the area that optimizes for efficiency;” to the limitation which at the time of previous examination read ”determine an area in the roadway environment where the vehicle platooning maneuver is executed based on the simulation”, which was rejected under Schubert in view of Mok as Mok teaches determining an area in the roadway environment to join a platoon based on “distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points”.  See updated rejection of amended claims below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US 20170293296), herein after referred to as Stenneth, in view of Appelt (US 20180253102 ) and Janzen (US 20180096595), herein after referred to as Appelt and Janzen, respectively.
Regarding Claim 1, Stenneth teaches:
A computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to: ([0052] “These computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner”)
receive a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”
determine an area in the roadway environment where the vehicle platooning maneuver is executed based on the simulation identifying the area that optimizes for efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instruct the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not explicitly teach:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data;
In the same field of endeavor, Appelt teaches:
execute a simulation [of a roadway environment] ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 2, Modified Stenneth teaches the system of Claim 1, and Janzen also teaches:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 1)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 3, Modified Stenneth teaches the system of Claim 1, and Stenneth also teaches:
determine whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)
Regarding Claim 4, Modified Stenneth teaches the system of Claim 1, and Stenneth also teaches:
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Regarding Claim 5, Stenneth teaches:
A computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to: ([0052] “These computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner”)
receive a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”
determine an area in the roadway environment where the vehicle platooning maneuver is executed based on the simulation identifying the area that optimizes for efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instruct the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not explicitly teach:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data;
In the same field of endeavor, Appelt teaches:
execute a simulation [of a roadway environment] ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 6, Modified Stenneth teaches the system of Claim 5, and Stenneth also teaches:
wherein the vehicle is an autonomous vehicle. ([0021] “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”)
Regarding Claim 8, Modified Stenneth teaches the system of Claim 5, and Janzen also teaches:
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 5)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 9, Modified Stenneth teaches the system of Claim 5, and Stenneth also teaches:
wherein the method is executed by at least one processor-based computing device selected from the following set of processor-based computing devices: ([0039] “The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server,”)
an onboard unit of a leader vehicle of a vehicle platoon; or a server. ([0032] “Example embodiments described herein may implement a method of grouping vehicles together in a platoon that is facilitated by a platoon server 12, which may be remotely located from one or all of the vehicles of a platoon,”)
Regarding Claim 10, Modified Stenneth teaches the system of Claim 5, and Stenneth also teaches:
determining whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)
Regarding Claim 11, 
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Regarding Claim 13, Stenneth teaches:
A system comprising: a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to: ([0052] “These computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner”)
receive a request to execute a vehicle platooning maneuver from a vehicle operating in a roadway environment; ([0045] “In the illustrated embodiment of FIG. 5, the user device of truck 42 may send a request to the platoon matching exchange, operating for example on server 12. If platoon 40 was below the maximum platoon size, a join request may be granted and the platoon matching exchange may direct the truck 42 to join the platoon 40.”)
determine an area in the roadway environment where the vehicle platooning maneuver is executed based on the simulation identifying the area that optimizes for efficiency; ([0004] “the present invention for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon.” [0035] “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. [0040] “The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.”)
and instruct the vehicle to execute the vehicle platooning maneuver at the area. ([0040] “The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed.”)
Stenneth does not teach:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data;
In the same field of endeavor, Appelt teaches:
execute a simulation [of the roadway environment and planned vehicle maneuvers] ([0032] “a simulation unit for determining final states of motions of the transportation vehicle in accordance with the motion candidates in a discretized state space starting from an initial state; [0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
In the same field of endeavor, Janzen teaches:
execute a simulation that is seeded with hierarchical artificial intelligence (Al) data; ([0063] “In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate a hierarchically-seeded AI into a model of the roadway environment as part of its platoon formation and adjustment system as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 14, Modified Stenneth teaches the system of Claim 13, and Stenneth also teaches:
wherein the vehicle is an autonomous vehicle. ([0021] “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”)
Regarding Claim 16,
wherein the hierarchical Al data describes one or more of the following: real-life traffic information; real-time traffic information; or predicted future traffic information. ([0063] “In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions.” [0123] “In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible“; see rejection of claim 13)
	Stenneth and Janzen are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to incorporate real-life traffic information into a hierarchically-seeded AI into a system of the roadway environment as part of its formation and adjustment model as taught by Janzen to generate an accurate estimate of roadway and traffic conditions [0063].  Motivation to combine Stenneth with Janzen to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadway traffic control and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 17, Modified Stenneth teaches the system of Claim 13, and Stenneth also teaches:
wherein the method is executed by at least one processor-based computing device selected from the following set of processor-based computing devices: ([0039] “The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server,”)
an onboard unit of a leader vehicle of a vehicle platoon; or a server. ([0032] “Example embodiments described herein may implement a method of grouping vehicles together in a platoon that is facilitated by a platoon server 12, which may be remotely located from one or all of the vehicles of a platoon,”)
Regarding Claim 18, Modified Stenneth teaches the system of Claim 13, and Stenneth also teaches:
determining whether to reconfigure a vehicle platoon after the vehicle platooning maneuver is executed so that one or more goals are satisfied. ([0036] “A leader may also be appointed when a vehicle joins a train, and based on an analysis of the efficiency and/or aerodynamic profile of the vehicle, the vehicle providing the greatest efficiency to the platoon may be assigned to be the leader. The remainder of the platoon may be re-ordered”)
Regarding Claim 19, Modified Stenneth teaches the system of Claim 13, and Stenneth also teaches:
wherein the efficiency is evaluated based on one or more of a desired speed, a travel time, a travel distance, or a fuel consumption ([0046] “The platoon matching exchange may optionally consider fuel economy savings in determining a platoon. … In the consideration of fuel economy, the platoon matching exchange may consider the frontal area and drag coefficient of vehicles in order to determine if their joining a platoon will benefit the fuel economy of the platoon.”)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Stenneth in view of Namazi (Intelligent Intersection Management Systems Considering Autonomous Vehicles: A Systematic Literature Review, 08/7/2019), herein after referred to as Namazi.
Regarding Claim 7, modified Stenneth teaches the method of Claim 5, but does not teach:
wherein the simulation is a digital twin simulation.
In the same field of endeavor, Namazi teaches:
wherein the simulation is a digital twin simulation. ([Section V, Par H] “In other words, digital twin technology can provide a digital copy of real-world intersections and traffic that can be used to test proposed methods without negative consequences. Additionally, stochastic human-driver behavior should be considered instead of using predetermined parameters in car-following models”)
	The above pieces of prior art are considered analogous as they both represent inventions in the roadway/traffic analysis and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Stenneth to use a digital twin simulation for its simulation as taught by Namazi to ascertain the predictable result of modeling and managing intersections. [Section V]. Motivation to combine modified Stenneth with Namazi to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadways and traffic and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 15, modified Stenneth teaches the method of Claim 13, but does not teach:
wherein the simulation is a digital twin simulation.
In the same field of endeavor, Namazi teaches:
wherein the simulation is a digital twin simulation. ([Section V, Par H] “In other words, digital twin technology can provide a digital copy of real-world intersections and traffic that can be used to test proposed methods without negative consequences. Additionally, stochastic human-driver behavior should be considered instead of using predetermined parameters in car-following models”)
	The above pieces of prior art are considered analogous as they both represent inventions in the roadway/traffic analysis and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Stenneth to use a digital twin simulation for its simulation as taught by Namazi to ascertain the predictable result of modeling and managing intersections. [Section V]. Motivation to combine modified Stenneth with Namazi to a person having ordinary skill in the art comes from the prior art being analogous in the field of roadways and traffic and knowledge well known in the art, as well as from Stenneth [0056].
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Stenneth in view of Mok (US 20190096265), herein after referred to as Mok.
Regarding Claim 12, modified Stenneth teaches the method of Claim 5, and Appelt further teaches:
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively; ([0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.” [0046] “Starting from an initial state, a simulation unit 23 determines final states of motions of the transportation vehicle corresponding to the motion candidates in a discretized state space. On the basis of the n final states, a selection unit 24 selects a motion for the transportation vehicle. The data generated by the selection unit 24 are provided via an output 26 of the apparatus 20 for controlling the transportation vehicle.”)
	Stenneth and Appelt are considered analogous as they both represent inventions in the traffic data and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers at a set of several candidate areas to perform said maneuver as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the Stenneth [0056].
Modified Stenneth does not explicitly teach:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver;
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements,
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed.
In the same field of endeavor, Mok teaches:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver; ([0084] “When the platooning group is decided as described above, the control unit 160 may decide a joining point where the ego vehicle will join the corresponding platooning group, based on the location of the ego vehicle 10.” [0086] “In this case, a plurality of joining points may be found depending on the location of the ego vehicle 10 and the platooning driving trajectory of the platooning group.”)
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements, ([0087] “When the plurality of joining points are found, the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points”)
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed. ([0057] “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group, receive a joining point selected by the driver, and input the joining point to the control unit 160. The information on the joining point may include the location information of the joining point, the distance from the location of the ego vehicle 10 to the joining point, the traffic condition information of the joining point, the traffic accident risk of the joining point and the fee to the joining point.”)
	Stenneth and Mok are considered analogous as they both represent inventions in the vehicle platoon navigation field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to pick from several potential locations to join a vehicle platoon as taught by Mok to increase driver convenience [0005] and safety [0129]. Motivation to combine Stenneth with Mok to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle and traffic navigation and knowledge well known in the art, as well as from Stenneth [0056].
Regarding Claim 20, modified Stenneth teaches the method of Claim 13, and Appelt further teaches:
executing the simulation to implement the vehicle platooning maneuver at the set of candidate areas respectively; ([0045] “Starting from an initial state, final states of motions of the transportation vehicle corresponding to the movement candidates are determined 11 in a discretized state space. On the basis of the final states, a motion for the transportation vehicle is finally selected 12.” [0046] “Starting from an initial state, a simulation unit 23 determines final states of motions of the transportation vehicle corresponding to the motion candidates in a discretized state space. On the basis of the n final states, a selection unit 24 selects a motion for the transportation vehicle. The data generated by the selection unit 24 are provided via an output 26 of the apparatus 20 for controlling the transportation vehicle.”)
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to perform a simulation of vehicle’s upcoming maneuvers at a set of several candidate areas to perform said maneuver as taught by Appelt to select which motions a vehicle should make on the road [0033]. Motivation to combine Stenneth with Appelt to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and navigation and knowledge well known in the art, as well as from Stenneth [0056].
Modified Stenneth does not explicitly teach:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver;
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements,
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed.
In the same field of endeavor, Mok teaches:
determining a set of candidate areas in the roadway environment for executing the vehicle platooning maneuver; ([0084] “When the platooning group is decided as described above, the control unit 160 may decide a joining point where the ego vehicle will join the corresponding platooning group, based on the location of the ego vehicle 10.” [0086] “In this case, a plurality of joining points may be found depending on the location of the ego vehicle 10 and the platooning driving trajectory of the platooning group.”)
and selecting, from the set of candidate areas, a candidate area where an execution of the vehicle platooning maneuver in the simulation satisfies one or more platooning requirements, ([0087] “When the plurality of joining points are found, the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points”)
wherein the candidate area is determined as the area in the roadway environment where the vehicle platooning maneuver is executed. ([0057] “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group, receive a joining point selected by the driver, and input the joining point to the control unit 160. The information on the joining point may include the location information of the joining point, the distance from the location of the ego vehicle 10 to the joining point, the traffic condition information of the joining point, the traffic accident risk of the joining point and the fee to the joining point.”)
	Stenneth and Mok are considered analogous as they both represent inventions in the vehicle platoon navigation field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stenneth to pick from several potential locations to join a vehicle platoon as taught by Mok to increase driver convenience [0005] and safety [0129]. Motivation to combine Stenneth with Mok to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle and traffic navigation and knowledge well known in the art, as well as from Stenneth [0056].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663